Exhibit 10.2
Coca-Cola Bottling Co. Consolidated
Form of Long-Term Performance Plan Bonus Award Agreement

                            Granted To     Performance Period     Amount    
Grant Date                            

This Long-Term Performance Plan Bonus Award Agreement and Exhibit A hereto (the
“Agreement”) is made between Coca-Cola Bottling Co. Consolidated, a Delaware
corporation (the “Company”), and you, an employee of the Company or one of its
Affiliates.
The Bonus Award covered by this Agreement is being granted to you under the
Coca-Cola Bottling Co. Consolidated Long-Term Performance Plan (the “Plan”)
subject to the following terms and conditions:

1.  
Grant of Bonus Award. Subject to the terms and conditions of the Plan and this
Agreement, the Committee grants to you the Bonus Award in the total amount shown
above, payable in cash. No interest will be credited with respect to the Bonus
Award.
  2.  
Determination of Bonus Award. The Bonus Award payable to you shall be determined
by the Committee following the last day of the Performance Period designated
above. Such determination shall be based on the Performance Measures identified
in Exhibit A to this Agreement, the relative weightings of the Performance
Measures identified in Exhibit A to this Agreement, and the level of performance
attained for the Performance Period.
  3.  
Committee Certification. The certification made by the Committee following the
end of the Performance Period regarding whether and to what extent the
Performance Measures have been met and what, if any, Bonus Award you have earned
shall be final, conclusive and binding on the Company and you and, to the extent
applicable, your Beneficiary.
  4.  
Terms of Agreement and Plan Govern. You acknowledge having read and agree to be
bound by all the terms and conditions of the Plan and this Agreement. To the
extent terms with initial capital letters are used in this Agreement, such terms
have the meaning designated in the Plan.

In Witness Whereof, the Company has caused this Long-Term Performance Plan Bonus
Award Agreement to be executed by its duly authorized officer, and you have
hereunto set your hand, all effective as of the Grant Date stated above.

          COCA-COLA BOTTLING CO. CONSOLIDATED   [Name]
 
       
By:
         
 
       
 
       
Name:
       
 
       
Title:
       
 
       





--------------------------------------------------------------------------------



 



Exhibit A
Coca-Cola Bottling Co. Consolidated
____-____ Long-Term Performance Plan
A-1  Calculation of Performance Measure Plan Targets

                                      Performance Measure Goals                
            Three Year           [—]     [—]     [—]     Goal Average    
Revenue Goals (000’s)                                  Dollars     $     $     $
    $          % Growth     %     %     %     %                                
  EPS Goals                                  Dollars per Share     $     $     $
    $          % Growth     %     %     %     %                                
  ROA Goals                                  Ratio                            
     % Growth     %     %     %     %                                   Debt/OCF
Goals                                  Ratio                            
     Percent Decline     %     %     %     %    

 



--------------------------------------------------------------------------------



 



Exhibit A
Coca-Cola Bottling Co. Consolidated
____-____ Long-Term Performance Plan
A-2  Levels of Performance, Incentive Calculations and Relative Weightings

                            Levels of Performance and Incentive Levels    
Revenue     EPS     ROA     Debt/OCF     Goal Achievement Levels           
Incentive Level     Goal Achievement Levels            Incentive Level     Goal
Achievement            Incentive Level     Goal Achievement Levels           
Incentive Level                                                                
                                                                               
                                                                               
                                                                   

       
Blue
® Threshold
Red
® Target
Green
® Maximum

A-3  Gross Bonus Award Calculation

     
Step 1:
  Determine Actual Average Revenue, Average Earnings Per Share, Average Return
on Total Assets and Average Debt/Operating Cash Flow for fiscal years 2010-2012
 
   
Step 2:
  Determine Level of Performance and Incentive Calculation percentage for each
Performance Measure
 
   
Step 3:
  Multiply Incentive Calculation percentage times Weightage Factor for each
Performance Measure
 
   
Step 4:
  Add Step 3 Percentage Amounts for each Performance Measure
 
   
Step 5:
  Multiply Step 4 Amount times Bonus Award Amount

 



--------------------------------------------------------------------------------



 



Exhibit A
Coca-Cola Bottling Co. Consolidated
____-____ Long-Term Performance Plan
A-4  Definitions

1.  
“Revenue” means, for any fiscal year, the net sales of the Company and its
subsidiaries determined on a consolidated basis in accordance with generally
accepted accounting principles.
  2.  
“Earnings per Share” means, for any fiscal year, the Company’s diluted net
income per share of common stock determined by dividing (a) the Company’s net
income for such fiscal year by (b) the weighted average number of common shares
outstanding for such fiscal year, all determined on a consolidated basis in
accordance with generally accepted accounting principles.
  3.  
“Return on Total Assets” means, for any fiscal year, (a) the Company’s net
income for such fiscal year divided by (b) the average of the Company’s total
assets as of the beginning and end of such fiscal year, all determined on a
consolidated basis in accordance with generally accepted accounting principles.
  4.  
“Debt/Operating Cash Flow” means, for any fiscal year, (a) the Company’s long
term debt and obligations under capital leases (including the current portion
thereof) less the Company’s short term investments and marketable securities,
all as of the end of such fiscal year divided by (b) the sum of (i) the
Company’s income from operations for such fiscal year plus (ii) the Company’s
depreciation and amortization for such fiscal year, all determined on a
consolidated basis in accordance with generally accepted accounting principles.

A-5  Adjustments
In its determination of Revenue, Earnings per Share, Return on Total Assets and
Debt/Operating Cash Flow for any fiscal year, the Committee shall make such
adjustments as shall be necessary to assure that such performance measures
reflect the normalized operating performance of the Company and its subsidiaries
in the ordinary course of business. Accordingly, the Committee shall exclude
from such determination the following items unless included (a) in the budgets
for such fiscal year approved by the Board of Directors or (b) in accordance
with the last paragraph below:
     (1) gains or losses from the sale of assets outside the ordinary course of
business;
     (2) gains or losses from discontinued operations;

 



--------------------------------------------------------------------------------



 



Exhibit A
Coca-Cola Bottling Co. Consolidated
____-____ Long-Term Performance Plan
     (3) extraordinary gains or losses;
     (4) unusual, non-recurring, transition, one-time or similar items or
charges;
     (5) the effect of (i) the acquisition of any business, equity interest or
other investment interest (other than cash equivalents in the ordinary course of
business), (ii) the issuance of equity interests and (iii) the sale of franchise
territories;
     (6) the effect of accounting changes; and
     (7) any other unbudgeted item or group of related items outside the
ordinary course of business which, for any one item or group of related items,
is greater than $250,000.
The Committee shall have discretion to include any of the items listed in
clauses (1) through (7) but only to the extent that the exercise of such
discretion would reduce the amount of any award otherwise payable under the
Plan.

 